DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1-14 and 16 in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Application Status
Claim 1, 4, 6-8, 10-14 and new claim 19 is under examination.
Claim 2, 3, 5, 9 and 15-18 are cancelled.
Claim 1, 4, 6-8, 10-14 and 19 are rejected. 
No claims are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 6-8, 10-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a permeable to a process for increasing or stabilizing water binding capacity of a hydrocolloid, however the body of the claim does not provide an active step on obtaining the hydrocolloid, rather the claim recites step of applying a pressure difference to a mixture containing the hydrocolloid; hence the claim is indefinite as to how in the process, wherein the hydrocolloid is obtained to provide increasing or stabilizing water binding capacity. Claim 4, 6-8, 10-14 and 19 are also rejected, since the claims are depended upon rejected claim 1.  
In claim 1, the recitation of “…a 2 to 4 wt.% mixture of the hydrocolloid with water…” is not clear, for example it is not clear if the Applicant intend to apply a pressure difference of at least 200 MPa to a 2 to 4wt.% mixture; or does Applicant intend the recitation for a limitation wherein the mixture contains 2 to 4 wt.% of the hydrocolloid in water. Additionally, it is not clear as to what is the amount based on a total of, i.e. mixture, or hydrocolloid with water. Hence the claim is indefinite. 
Claim 1 recites the limitation "the dissolution temperature" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the application" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the subsequent release" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, the recitation of “…a pressure difference of at least 1 MPa is released through each nozzle…” broadens the range of a pressure difference of at least “…200 MPa…” set forth in claim 1; hence the claim is indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
In claim 13 and 14, it is unclear how the recitation of the limitation correlates with the process of claim 1, since the process is a treatment of a mixture of hydrocolloid with water under pressure difference and not to a process of making a food product as cited in claim 13 and 14; hence the claims are indefinite.  
In claim 19, the recitation of “…having a temperature of 30°C…” is not clear. It is not clear if Applicant intend the temperature is in reference to the mixture, carrageen, or water; hence the claim is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-8, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kondo et al. (US 2005/0236121 A1).
Regarding claim 1, 6, 7, 8, 10, 11 and 19, Kondo et al. (Kondo) discloses the method of wet pulverizing of polysaccharides (‘121, [0022]), wherein the polysaccharides includes carrageenan, cellulose, guar gum, sodium alginate, pectin, starch (‘121, [0022]). Kondo discloses the method comprising applying and releasing a solution (mixture) of the polysaccharides, cellulose (hydrocolloid) in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 1 and 19, Kondo discloses the cellulose (hydrocolloid) is at 2wt% (‘121, col 5, Table 1), which is in range with the cited ranges in claim 1 and 19.
With respect to the preamble, when reading the preamble in the context of the entire claim, the recitation “…for increasing or stabilizing water binding capacity of a hydrocolloid…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With respect to claim 1, 10, 11 and 19, the recitation of “…wherein the mixture of the hydrocolloid with water has a temperature of at least the dissolution temperature of the hydrocolloid in water…” is considered a functional limitations of the claimed product when it’s at “…the application of the pressure difference and due to the subsequent release of the pressure difference…” in claim 1; and cite temperatures in claim 10 and 11; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990). Kondo clearly teaches the method comprising the applying and 
Regarding claim 4, Kondo discloses the solution (mixture) of the polysaccharides, cellulose (hydrocolloid) in a dispersing medium, water (‘121, [0027]) is considered a gel. The recitation of a characteristics of the gel, “…lower syneresis and/or higher gel strength…”, hence it has been held that where the claimed and prior art products are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 12, Kondo discloses the method of drying a pulverized solution (mixture) of the polysaccharides (hydrocolloid) to obtain a powder (‘121, Example 2, 3). Kondo does not explicitly discloses drying by spray drying; however it was well known the art to spray dry a solution to obtain a powder.  It would have been obvious to one of ordinary skill in the art to be motivated to use conventional spray drying in Kondo’s process since spray drying steps are known and conventional drying to obtain dry powder material from wet material. 
Regarding claim 13 and 14, the limitations in claim 13 and 14 are treated as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Kondo clearly teaches the method of wet pulverizing of polysaccharides (‘121, [0022]), wherein the polysaccharides includes carrageenan, cellulose, guar gum, sodium alginate, pectin, starch (‘121, [0022]). Kondo discloses the method comprising the applying and the releasing the solution (mixture) of the polysaccharides, cellulose (hydrocolloid) in the dispersing medium, water (‘121, [0027]) in the pressure difference from a pair (two) of nozzles under high pressure of 70 to 250 MPa (‘121, [0029], [0030]-[0031]). Kondo’s pulverized solution (mixture) is capable of performing the intended use into food as recited in claim 13 and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792